                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE WESTERN DISTRICT OF WASHINGTON


     UNITED STATES OF AMERICA,                )
              Plaintiff,                      )
                                              )
                      v.                      )       Case No.: 2:18-cr-00193
                                              )
             JAKE SCHWARTZ                    )
                Defendant.                    )


                           ORDER TERMINATING PROBATION

       Now on this 6th day of July, 2021, the above matter comes before the Court on

Defendant’s Motion for Early Termination of Probation (Doc. No. 11) filed June 22, 2021.

       After being well and duly advised in the premises, the Court finds that Defendant’s

Motion should be GRANTED.

       IT IS THEREFORE BY THE COURT ORDERED, ADJUDGED AND DECREED

that Mr. Schwart’z probation is hereby terminated.

       IT IS SO ORDERED.



       Dated this 6th day of July, 2021.



                                                     A
                                                     Robert S. Lasnik
                                                     United States District Judge
